Case 2:19-cv-02565-CBM-AFM Document 47 Filed 12/17/19 Page 1 of 2 Page ID #:200



       Nicholas Ranallo, Attorney at Law (SBN 275016)
   1   5058 57th Ave. S.
   2   Seattle, WA 98118
       Telephone No.: (831) 607-9229
   3   Fax No.: (831) 533-5073
       Email: nick@ranallolawoffice.com
   4   Attorney for Plaintiff
   5   Willmore F. Holbrow, III (SBN: 169688)
   6   Matthew Lawrence Seror (SBN: 235043)
       BUCHALTER, APC
   7   1000 Wilshire Blvd., Suite 1500
       Los Angeles, CA 90017
   8   (213) 891-0700
       Attorneys for Defendant
   9
                           UNITED STATES DISTRICT COURT FOR THE
  10
                               CENTRAL DISTRICT OF CALIFORNIA
  11
  12
       Compliancy Group, LLC                               Case No. 2:19-cv-02565-CBM-AFMx
  13
             Plaintiff,
  14                                                       Order Plaintiff to File First Amended
       v.                                                  Complaint
  15                                                              [46]
       Data Momma, LLC
  16
             Defendant
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                   1
                               Order Granting Leave to File First Amended Complaint
Case 2:19-cv-02565-CBM-AFM Document 47 Filed 12/17/19 Page 2 of 2 Page ID #:201




   1                                                 ORDER

   2   The Court having reviewed the foregoing Stipulation, and good cause appearing therefore:

   3          IT IS HEREBY ORDERED that Plaintiff Compliancy Group, LLC is granted leave to file

   4   the First Amended Complaint, a copy of which is attached to the stipulation as Exhibit A.

   5          IT IS FURTHER ORDERED that Defendant’s responsive pleading shall be due thirty (30)

   6   days after the First Amended Complaint is filed.

   7
   8   IT IS SO ORDERED this 17TH day of December, 2019.

   9
  10
  11
  12                                                          __________________________________

  13                                                          Hon. Consuelo B. Marshall

  14                                                          UNITED STATES DISTRICT JUDGE

  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                      2
                                 Order Granting Leave to File First Amended Complaint
